



Exhibit 10.49




FAIRHOLME TRUST COMPANY, LLC
INVESTMENT MANAGEMENT AGREEMENT


This Investment Management Agreement (this "Agreement") is made and entered into
this 9th day of October, 2015 by and between The St. Joe Company (the "Client")
and Fairholme Trust Company, LLC, a Florida limited liability company and trust
company organized in accordance with the Florida Financial Institutions Codes,
having offices at 4400 Biscayne Boulevard, 9th Floor, Miami, FL 33137 ("FTC").
Depending on the context, references to FTC also includes reference to one or
more of its affiliated entities or to it and one or more of such affiliated
entities collectively. Furthermore, each of the Client and FTC may be referred
to herein as a "Party" and collectively, as the "Parties".


In consideration of the mutual covenants contained in this Agreement, the
Parties hereby agree as follows:


1) Establishment of the Account. The Client will establish, or has established,
an account in the Client's name (the "Account") at the financial institution
identified in Schedule A, as amended from time to time (the "Custodian") in
which the Client will deposit or has deposited securities and other assets to be
managed by FTC under this Agreement. The Client agrees to complete all account
opening documents required by the Custodian to open the Account and to execute
and deliver to the Custodian such powers-of-attorney or other authorizations as
may be required by the Custodian in order to fully establish and effectuate the
discretionary authority granted to FTC under this Agreement. Neither FTC nor its
affiliates will at any time act as custodian or have physical custody of any
assets in the Account. The Client authorizes FTC to instruct the Custodian on
the Client's behalf to: (a) send to the Client and FTC monthly statements
showing all transactions occurring in the Account during the period covered by
the Account statement, and the funds, securities and other property in the
Account at the end of the period and (b) provide FTC copies of all trade
confirmations, periodic statements and other reports relating to the Account
that the Custodian sends to the Client or receives with regard to the Account.


2) Appointment and Investment Management Services. (a) On the terms and
conditions set forth in this Agreement, the Client hereby appoints and retains
FTC, and FTC hereby accepts such appointment, as the Client's investment manager
with full discretion and authority to manage, invest and reinvest the assets in
the Account (assets shall include all cash, securities and other property that
the Client may deliver to the Custodian from time to time for credit to the
Account) and to provide such other services as set forth in this Agreement.


(b) FTC will have full authority, in its sole and absolute discretion and
without any further approval, to: (i) make all investment decisions in respect
of the Account on the Client's behalf and at the Client's sole risk; (ii) buy,
sell, exchange, convert, liquidate or otherwise trade in any bond, other
fixed-income securities or cash equivalent securities or mutual funds (other
than a fund advised by FTC or FTC's affiliate, Fairholme Capital Management, LLC
("FCM") in respect of the Account; (iii) place orders with respect to, and
arrange for, any of the foregoing; and (iv) execute such assignments,
representation letters, instruments of transfer, orders and other instruments
and to enter into such agreements (including indemnifications) as may be
reasonably necessary or proper in connection with the management of the Account.


(c) The Client hereby appoints FTC as the Client's attorney-in-fact for the
purposes of exercising the powers and authority granted to FTC and in
discharging FTC's obligations under this Agreement. Without limiting the
generality of the foregoing, on FTC's instructions to the Custodian based on the
Client's instructions to FTC from time to time, the Client also specifically
authorizes the Custodian to remit checks, wire funds, and otherwise to make
disbursements of funds held in the Account to accounts established in the
Client's name and for its benefit and which the Client has identified to the
Custodian, at banks, broker-dealers, investment companies and/or other financial
institutions, or to the Client at the Client's address indicated in this
Agreement, or another address in accordance with the Client's specific written
authorization to FTC and the Custodian, or to a third party in accordance with
the Client's specific written instruction to FTC and the Custodian. FTC is not
authorized to withdraw the Client's funds or other assets except for payment of
the Management Fee (as defined in Section 6) in accordance with this Agreement.
This is a continuing power-of-attorney and will remain in full force and effect
until revoked by the Client in writing in accordance with this Agreement,
provided that no such revocation will affect the completion of any transaction
initiated prior to FTC's receipt of such written notice of revocation. Without
limiting the generality of the foregoing, the Client agrees to execute such
further documents as FTC or the Custodian may require from time to time to
confirm, evidence, or implement the power-of-attorney and transactional
authorities granted herein.




1

--------------------------------------------------------------------------------





(d) The Client acknowledges and agrees that any income received in respect of
the Account, whether consisting of interest, dividends, or income from any other
source, will be reinvested in the Account and that all or a portion of the
Account may be held in cash or cash equivalents, including securities issued by
money market mutual funds. The Client should refer to the prospectus for
information about each mutual fund and applicable fees.


(e) The Account will be managed on a fully discretionary basis by FTC and the
Client authorizes FTC to invest assets in the Account as deemed appropriate for
the Client by FTC. Notwithstanding the foregoing, the discretionary advisory
authority granted to FTC will be subject to the investment objective,
guidelines, policies, strategies and restrictions imposed on the Account as
designated by the Client on Schedule B, as may be amended from time to time in
writing, which are subject to FTC's acceptance (which will not be unreasonably
withheld). An investment's compliance with the investment restrictions as set
forth in Schedule B will be determined on the date of purchase only, based on
the price and characteristics of the investment on the date of purchase compared
to the value of the Account as of the most recent valuation date, and the
investment restrictions set forth in Schedule B will not be deemed breached
solely as a result of changes in value or status of an investment following
purchase. The Client represents and warrants to FTC that all information
contained in Schedule B and in any other materials provided to FTC is accurate
and complete in all material respects, and that Schedule B contains all the
restrictions applicable to FTC's management of the Account, including under any
governing documents applicable to the Client or otherwise under any applicable
law. The Client is obligated to promptly notify FTC in writing if any
representation or warranty ceases to be true. FTC shall have no responsibility
for any loss, penalty or expense that may result from the Client's failure to
inform FTC of any change to the Client's circumstances, restrictions or
objectives in a timely manner.


3) Brokerage. (a) In its capacity as investment manager hereunder, FTC will not
execute securities transactions in the account as broker-dealer, but may be
involved in directing such transactions to particular brokers or other third
parties for execution. In such event, FTC will take all reasonable efforts to
seek to obtain "best execution" when effecting securities transactions on behalf
of the Account. In seeking to obtain "best execution", FTC ordinarily will
consider price (including commissions and commission equivalents, if any, and
other transaction costs), but price is not always determinative. Rather, FTC's
selection of a broker may include other qualitative factors where FTC deems
appropriate, such as the quality of brokerage services, execution capability,
financial responsibility and responsiveness, willingness to commit capital,
creditworthiness and financial stability, clearance and settlement capability,
and the provision of research and brokerage services, among other factors.
Accordingly, transactions will not always be executed at the lowest available
price or commission.
(b) FTC may select a broker-dealer that furnishes FTC, directly or through
correspondent relationships, with research services which provide, in FTC's
view, provide appropriate assistance to FTC in its investment decision-making
process. Such research services may include research reports on companies,
industries, and securities; economic and financial data; financial publications;
computer data bases; and other research-oriented services. These selections, and
the total amount of commissions given a particular broker-dealer, may be made
pursuant to an agreement that would bind FTC to compensate the selected
broker-dealer for the services provided. Research and other services obtained in
this manner may be used in servicing any or all of FTC's clients and may be used
in connection with accounts other than those that pay commissions m the
broker-dealer relating to the research or other service arrangements. FTC may
endeavor to direct sufficient commissions to broker-dealers who, pursuant to
such arrangements, provide research or other services in order to ensure the
continued receipt of research or other services FTC believes is useful in its
investment decision-making process.


(c) To the extent practicable and as permitted under applicable law, FTC is
hereby authorized to, and the Client agrees that FTC may, but is not obligated
to, bunch or aggregate orders on behalf of the Account with orders on behalf of
other clients and accounts. In such event, allocation of the securities
purchased or sold, as well as expenses incurred in the transaction, will be made
in a manner which FTC considers to be the most reasonable, fair and equitable
over time to all of its clients, including the Client.


(d) As permitted under applicable law, FTC is also authorized to execute "cross
transactions" for the Account. Cross transactions are inter-account transactions
which may be effected by FTC acting for both the Account and another client's
account that is the counterparty to the transaction. Cross transactions enable
FTC to purchase or sell a block of securities for the Account at a set price and
possibly avoid an unfavorable price movement that may be created through
entrance into the market with such purchase or sell order. FTC has a potentially
conflicting division of loyalties and responsibilities regarding both parties to
cross transactions and may engage in such transactions only if FTC deems the
transactions to be fair and beneficial to the involved parties. Subject to the
terms of Section 11 (Conflicts of Interest) below, the Client




2

--------------------------------------------------------------------------------





waives any potential conflict of interest or duty of loyalty owed by FTC with
respect to execute cross transactions for the Account and understands that its
authority to FTC to execute cross transactions for the Account is terminable at
will without penalty, effective upon receipt by FTC of written notice from the
Client, and that the failure to terminate such authorization will result in its
continuation.


4) Representations, Acknowledgments and Certifications by the Client. (a) The
Client represents and warrants that the Client (or its authorized
representative) has full power and authority to enter into this Agreement; the
terms of this Agreement do not violate any obligation by which the Client is
bound, whether arising by contract, operation of law, or otherwise; and this
Agreement has been duly authorized by the Client and will be binding on the
Client according to its terms.


(b) The Client acknowledges and agrees that there are inherent risks in any
investment, including possible loss of principal, and that such risks may be
magnified by the use of margin, options, and short sales and that FTC's
investment philosophy often includes the concentration of investments in a
limited number of issuers and that such concentration may increase the risk of
loss. FTC does not guarantee its investment performance or the investment
performance of any affiliate or unaffiliated investment manager.


(c) The Client agrees that FTC's responsibilities under this Agreement pertain
only to the assets in the Account. If the Account contains only part of the
Client's total investment assets, the Client agrees that FTC will not consider
and will have no responsibility for (i) the Client assets that are not in the
Account or (ii) the diversification of the Client's total investment assets.


(d) The Client acknowledges and understands that FTC is not affiliated with
Custodians or broker-dealers executing transactions.


(e) The Client acknowledges and agrees that FTC has not provided any legal or
tax advice to the Client.


(f) The Client acknowledges the Client's obligation to notify FTC promptly
should its financial circumstances or investment objective change materially.


(g) The Client acknowledges having received and/or having had an opportunity to
review FTC's Privacy Policy. The Client understands that FTC is committed to
maintaining the confidentiality, security, and privacy of any and all personal
information entrusted to it by prospective, current, and former clients.


(h) If the Client is a trustee or other fiduciary, such trustee or fiduciary
represents and warrants that the services to be provided by FTC are within the
scope of the services and investments authorized by the governing instruments
of, and laws and regulations applicable to, the Client and that such trustee or
fiducia1y is duly authorized to enter into this Agreement. Upon FTC's request,
the Client shall provide FTC with copies of the relevant pages of any governing
instruments authorizing establishment of the Account (and/or provide a
certification of fiduciary, signed and notarized, affirming that the fiduciary
has authority to enter into this Agreement on behalf of the beneficiaries). The
trustee or fiduciary is obligated to notify FTC promptly of any material change
in his or her authority or the propriety of maintaining the Account or any
investments in the Account.


5) Accounts Subject to ERISA or Code Section 4975. (a) If the Account is subject
to the provisions of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
amended (the "Code"), FTC acknowledges that it is a "fiduciary" as defined in
Section 3(21) of ERISA or Section 4975(e)(3) of the Code, as applicable, with
respect to performing its duties under this Agreement. If the Account is subject
to ERISA: (i) FTC agrees to maintain appropriate ERISA bonding for the Account
and to include within the coverage of the bond FTC and its personnel as may be
required by law, and (ii) each person signing this Agreement on behalf of the
Client represents, warrants and agrees that (s)he is a "named fiduciary" for the
Account and has the authority and hereby appoints FTC as an "investment manager"
within the meaning of Section 3(38) of ERISA for the assets in the Account. The
Client also represents, warrants and agrees that: (1) the person(s) signing this
Agreement on behalf of the Client, together with the persons identified in
Schedule C, if any, have sole investment discretion and authority for the
deposit and withdrawal of the assets of the Account and the appointment of FTC
to manage the Account and the Client is obligated to notify FTC in writing if
any of these representations, warranties or agreements change or cease to be
true, and (2) the Client is responsible for the overall diversification of its
assets, FTC is not responsible for overall compliance of




3

--------------------------------------------------------------------------------





such investments with the requirements of ERISA or any other governing law or
documents or any Client assets not in the Account, and such responsibilities
remain with the appropriate trustees or other fiduciaries of the Client.


(b) If the Account is subject to ERISA or Section 4975 of the Code, the Client
acknowledges that any investment by the Account in any mutual fund, will be made
in reliance on Department of Labor Prohibited Transaction Class Exemption 77-4,
as amended, or any successor exemption, and any other applicable Department of
Labor advisory opinions or other relief.


6) Management Fee. (a) Neither FTC nor its control persons shall receive a
management fee in connection with the services provided by FTC to Client
hereunder.


(b) Client shall be responsible for all expenses incurred directly in connection
with (i) any brokerage commissions and fees for transactions executed for the
Account through brokers and dealers; (ii) the Custodian's custodial fees; or
(iii) any other fees, expenses or charges associated with the Account.


7) Periodic Reports. (a) FTC will furnish the Client periodic reports of the
Account no less frequently than on a quarterly basis showing a list of assets
and all receipts and disbursements, and upon the Client's request.


(b) From time to time, FTC may reflect activity and holdings related to assets
contained in the periodic reports of an Account, including, but not limited to,
"unique assets". Unique assets may not be titled in the name of the Account or
the Custodian or its nominee, and FTC therefore cannot give any assurance that a
special asset is owned by the Account. FTC reflects special assets and any
activity for which it has been advised or directed as an accommodation to the
Client and FTC will have no investment or custodial responsibility with respect
to any special asset in the Account and will not undertake any independent
verification of the accuracy and/or completeness of such information.


(c) Valuations of assets held in the Account set forth in any periodic report or
other document furnished to the Client by FTC are provided for informational
purposes and solely for the Client's use. No guaranty or warranty is made as to
the reasonableness of the accuracy or completeness of any valuation, and there
is no assurance that a valuation of an asset provided by FTC will equate to the
then-current liquidation value of the asset. The Client should discuss with the
Client's accountants, attorneys, investment advisers, and other representatives
whether and to what extent these valuations may be useful in the preparation of
federal and state tax returns, financial statements, regulatory reports, or
otherwise. The Client acknowledges that the valuations set forth on periodic
reports or other documents furnished by FTC (and/or used in calculating the
Management Fee) may vary significantly from the estimates used by FTC in valuing
transactions involving assets for purposes of FTC's internal book and records
and other purposes.


(d) The Client agrees that, except as otherwise required by applicable law, any
claim that the Client has against FTC is barred unless the Client commences an
arbitration or judicial proceeding as provided under Section 25 (Arbitration
Provision) to assert the claim within six months after FTC delivers a periodic
report to the Client that discloses the existence of the claim. A statement
discloses the existence of a claim if it provides sufficient information so that
the Client knows of the claim or reasonably should have inquired into the
existence of the claim.


8) Contributions and Withdrawals. (a) The Client may make additions to the
Account at any time. The Client may withdraw assets on written notice to FTC,
subject to the usual and customary securities settlement procedures. FTC will
not impose any start-up, closing, or penalty fees in connection with the
Account; however, the Custodian may do so.


(b) If the Client wishes to direct FTC to withdraw assets or transfer funds from
the Account by facsimile or by electronic transmission, the Client, by executing
this Agreement, accepts responsibility for all security measures associated with
the transmission of e-mail by FTC with respect to all instructions, directions
or other communications, as provided in Section 18(e) below, and releases FTC
from any and all liability for relying and acting on such instructions,
directions or other communications.


9) Scope of Liability. (a) To the greatest extent permitted by applicable law,
FTC shall not be liable for any expenses, losses, damages, liabilities, demands,
charges and claims of any kind or nature whatsoever (including any costs and
expenses, including legal expenses, relating to investigating or defending any
demands, charges and claims) ("Losses") by or with respect to the Client's
Account, except to the extent such Losses are actual losses proven with
reasonable certainty, are not speculative, are proven to have been fairly within
the contemplation of the parties as of the date of this Agreement, and are
determined by a court of competent jurisdiction or an arbitration panel (in
accordance with Section 25) in a final




4

--------------------------------------------------------------------------------





non-appealable judgment or order to have been the sole and direct result of an
act or omission taken or omitted by FTC during the term of this Agreement which
constitutes willful malfeasance, bad faith, illegal conduct, reckless disregard
or gross negligence with respect to FTC's obligations under this Agreement.
Without limiting the generality of the foregoing, FTC shall not be liable for
any indirect, special, exemplary, punitive, incidental or consequential damages
or other losses regardless of whether such damages or other losses were
reasonably foreseeable or whether FTC has been advised of the possibilities of
such damages. FTC will not be responsible for any Losses incurred after
termination of the Account. FTC shall have no responsibility whatsoever for the
management of any of the Client's assets which are not managed by FTC and shall
incur no liability for any Losses that may result from the management,
mismanagement or non-management of such other assets of the Client. Certain U.S.
federal and state laws (including ERISA) may impose liabilities under certain
circumstances on persons who act in good faith, and nothing in this Agreement
shall in any way constitute a waiver or limitation of any rights that the Client
may have under any such applicable laws. Subject to the foregoing, the Client's
rights under this Section 9(a) will be the exclusive remedy for any breach by
FTC of this Agreement.


(b) FIC gives no warranty as to the performance or profitability of the Client's
Account or any part thereof, nor any guarantee that the investment objective,
expectations or targets described in this Agreement or in the investment
guidelines set forth in Schedule B or the Client's policy statements will be
achieved, including, without limitation, any risk control, risk management or
return objectives, expectations or targets. The Account may suffer loss of
principal, and income, if any, may fluctuate. The value of the Account's
investments may be affected by a variety of factors, including economic and
political developments, interest rates and issuer-specific events, market
conditions, sector positioning, and other factors. FTC will not be responsible
for the performance by any person not affiliated ·with FTC or such person's
commercial obligations in executing, completing or satisfying such person's
obligations.


(c) In addition to the above and to the greatest extent permitted under
applicable law, the Client agrees that FTC will have no liability for and the
Client agrees to reimburse, indemnify and hold harmless FTC and its partners,
directors, officers, employees, agents and any person controlled by or
controlling FTC ("Indemnitees") from all Losses that result from: (1) any
misrepresentation, act or omission or alleged misrepresentation, act or omission
by the Client or the Client's previous or other advisers, custodians or other
agents; (2) any inaccuracy or breach of the Client's representations,
warranties, covenants or agreements contained in this Agreement; (3) FTC's
following the Client's or the Client's agent's directions or failing to follow
the Client's or the Client's agent's unlawful or unreasonable directions; (4)
any of the Client's actions or the actions of the Client's previous or other
advisers, custodians or other agents; or (5) the failure by any person not
controlled by FTC to perform any obligations to the Client.


(d) In addition to the above, and without limiting any other provision of this
Agreement, FTC will not be liable for (i) force majeure or other events beyond
the control of FTC, including, without limitation, any failure, default or delay
in performance resulting from computer or other electronic or mechanical
equipment failure, unauthorized access, theft, operator errors, government
restrictions, court order, exchange or market rulings or suspension of trading,
strikes, work stoppages, acts of war or terrorism, insurrection, revolution,
nuclear fusion, fission or radiation, failure of common carrier or utility
systems, severe weather or breakdown in communications not reasonably within the
control of FTC or other causes commonly known as "acts of god," whether or not
any such cause was reasonably foreseeable, or (ii) general market conditions
rather than a violation of this Agreement by FTC.


(e) FTC shall have no duty or authority to take any action under this Agreement
at any time that FTC or any other firm or office providing services to Client is
not open for business for any reason.


(f) From time to time, FTC may provide Client with information (such as prices,
rates and yields) and/or materials (such as explanatory memoranda, promotional
materials, sales literature, prospectuses and reports) applicable to any actual
or prospective investment holdings of the Account provided by sources available
to FTC. FTC makes no representation or warranties whatsoever regarding the
merits thereof or of any matter contained in any such information or materials
and shall not be responsible for the accuracy or completeness thereof, and the
Client agrees to look solely to such sources for responsibility regarding same.


(g) FTC does not give tax or legal advice as part of its services under this
Agreement; the Client should consult with the Client's professional advisers for
such advice with respect to the Account.




5

--------------------------------------------------------------------------------





(h) Subject to the terms of Section 12 (Transactions with Affiliates) the
limitations set forth herein shall apply to any action or omission taken by any
FTC affiliate providing services pursuant to this Agreement or by any affiliated
or unaffiliated investment manager.


10) Non-Exclusive Agreement. FTC's services hereunder are deemed non-exclusive.
FTC may act as an investment advisor and manager to other clients, including
individuals, corporations, plans and accounts subject to ERISA or Section 4975
of the Code, publicly traded investment companies, and investment limited
partnerships, and receive fees for such services. Without limiting the
foregoing, FTC may effect securities transactions for FTC's own account or the
accounts that FTC manages for others that are identical or similar to the
transactions FTC effects for the Client at the same or different times. Client
understands and acknowledges that FTC may give advice and take action with
respect to any of its or their other clients or for its or their own account
that may differ from the timing or nature of action taken by FTC for the
Account. Nothing in this Agreement will be construed as limiting in any way the
ability of FTC to enter into any other investment management agreement with the
same or different terms.


11) Conflicts of lnterest. (a) Advice given and actions taken under this
Agreement for the Client's Account may differ from advice given or the timing
and nature of action taken by FTC in the management of other client accounts or
the accounts of FTC or any of its principals, members, officers, or employees.
While FTC attempts to treat all clients fairly and equitably over time, it
cannot guarantee that the Client's Account will receive identical treatment to
other accounts, even if other accounts receive significant financial gain as a
direct result of unequal treatment. FTC may purchase or sell securities for the
Client's Account in which FTC, or any of its affiliates, principals, members,
officers, or employees, may have and continue to have or may acquire a position
or interest, and nothing in this Agreement will prevent FTC, or any of its
affiliates, principals, members, officers, or employees, from acquiring or
disposing of any securities. In addition, nothing in this Agreement will be
deemed to impose on FTC any obligation to purchase or sell for the Client any
security or other asset which FTC, its principals, affiliates or employees may
directly or indirectly purchase or sell for its or their own accounts or for the
account of any other client.


(b) The Client acknowledges that FTC, in the course of its investment advisory,
management and other activities, may come into possession of confidential or
material nonpublic information about companies, including companies in which FTC
or its affiliates have invested or seek to invest on behalf of its clients
and/or shareholders. FTC is prohibited from improperly disclosing or using such
information for its own benefit or for the benefit of any other person,
regardless of whether such other person is a client of FTC. FTC maintains and
enforces written policies and procedures that prohibit the communication of such
information to persons who do not have a legitimate need to know such
information and to assure that FTC is meeting its obligations to clients and
remains in compliance with applicable law. The Client understands and agrees
that: (i) these policies and procedures are necessary and appropriate and
recognizes that, in certain circumstances, FTC will have possession of certain
confidential or material, nonpublic information which, if disclosed, might be
material to a decision to buy, sell or hold a security, but that FTC will be
prohibited from communicating such information to the Client or using such
information for the Client's benefit; and (ii) FTC will have no responsibility
or liability to the Client for not disclosing such information to the Client (or
the fact that FTC possesses such information), or not using such information for
the Client's benefit, as a result of following FTC's policies and procedures
designed to provide reasonable assurances that it is complying with applicable
law.


(c) The Client also acknowledges and agrees that FTC may, by providing written
notice to the Client, but shall not be obligated to, relinquish to the Client
investment discretion for any particular security held in the Account due to a
conflict of interest, including a conflict described in this Section 11.
Thereafter the Client, or the Client's trustees or other fiduciaries, as
applicable, will have investment discretion for the securities identified in
such written notice. In the event the Client, or the Client's trustees or other
fiduciaries, as applicable, desire to transact with such securities held in the
Account, they will be entitled to instruct FTC, which will then act in its
ministerial position to forward such instructions to the Custodian or any
broker-dealer. The Client acknowledges and agrees that FTC may seek the Client's
authorization to regain investment discretion for any security for which FTC has
previously relinquished investment discretion to the Client by notifying the
Client in accordance with Section 11(d) below, of the security for which FTC
seeks to regain investment discretion and informing the Client that the conflict
circumstances previously requiring FTC to relinquish investment discretion have
changed and are no longer applicable to FTC's management of the security. The
Client agrees to respond in writing to any request by FTC to regain investment
discretion for any such security within 61 calendar days of the date of the
request, and the Client agrees that, if it fails to respond in writing within 61
calendar days, FTC may treat the Client's non-response as the Client's
authorization to FTC to exercise investment discretion for the security as of
the 61st day after any such request.




6

--------------------------------------------------------------------------------





(d) FTC may from time to time request that the Client consent or agree to a
particular matter, including one that raises actual or potential conflicts for
FTC. When seeking the Client's consent or agreement, FTC may do so by notifying
the Client or the Client's designated representative of the matter in accordance
with Section 18 (Notices). The Client or the Client's designated representative
may consent and agree or object to the matter described in the notice by
notifying FTC in accordance with Section 18 (Notices) by the time and date
stated in the notice or as otherwise provided above. The Client acknowledges and
agrees that, if the Client or the Client's designated representative does not
timely object, the Client will be deemed to have consented or agreed to the
matter.


12) Transactions with Affiliates. (a) For purposes of this Agreement, the term
"affiliate" means any person or entity who or which controls, or is controlled
by, or is under common control or ownership with, FTC. As of the date of this
Agreement, FTC's affiliates include its parent company, Fairholme Holdings, LLC,
and its sister company, FCM.


(b) FTC may contract with FCM, as an affiliated investment manager, to manage
some or all of the assets held in the Account. Client hereby consents to the use
by FTC of FCM as investment manager of the Account. FTC does not guarantee its
investment performance or the investment performance of FCM or of any investment
vehicle. Client recognizes that the investments in the Account are subject to
risk, including possible loss of principal. Client authorizes FTC, on behalf of
Client, to recommend investments and enter into transactions involving
affiliates of FTC and/or Custodian. In this regard, such recommendations and
transactions with affiliates and/or Custodian may give rise to potential
conflicts of interest. Client acknowledges and consents to such potential
conflicts.


(c) If FCM or any other affiliate of FTC is employed as an investment manager,
the liability of such affiliate, as investment manager, will be determined under
the investment management agreement between FTC and its affiliate, and the
liability of FTC to the Client will be determined under this Agreement. In no
event shall the use of a third party investment manager diminish FTC's duties to
Client as provided in this Agreement.


(d) Notwithstanding the foregoing, and without limiting Section 7(c), FTC shall
incur no liability to Client or the Account for any loss that may arise from the
mispricing of assets held in the Account by any investment manager or adviser,
broker, pricing service or other person upon whose valuation FTC relies.


(e) The Client acknowledges that the Client understands the risks and conflicts
of interest disclosed above, including the affiliate relationships described in
this section and in Section 2 above, and Client authorizes FTC to provide the
advisory and investment management services described in this Agreement
notwithstanding any of these actual or potential conflicts of interest.


13) Proxy Voting. Unless the parties otherwise agree in writing, FTC shall have
no obligation or authority to take any action with respect to the voting of
proxies solicited by or with respect to issuers of securities held in the
Account. The Client (or the plan fiduciary in the case of an Account subject to
the provisions of ERISA) expressly retains the authority and responsibility for
voting of any such proxies.


14) Legal Actions. FTC has no obligation or authority to act on behalf of or
advise the Client on any legal proceedings including class actions concerning
securities currently or formerly held in the Account.


15) Assignment and Amendment. This Agreement may not be assigned by either Party
without the written consent of the other Party, except that FTC may, upon
written notice to the Client and without limiting the Client's termination
rights under Section 16 (Termination), assign this Agreement to any Affiliate or
to any person that acquires control of FTC or acquires all or substantially all
of FTC's assets. The terms of this Agreement (other than the information
reported by the Client on Schedules A or B) may be amended by FTC on 30 days
written notice to the Client.


16) Termination. (a) This Agreement may be terminated by either Party at any
time on written notice to the other Party. Such termination will not, however,
affect liabilities or obligations incurred or arising from transactions
initiated under this Agreement prior to such termination.


(b) If the Client is an individual, the death, disability, or incompetence of
the Client will not change the terms of or terminate this Agreement regardless
of whether FTC has received constructive or actual notice of such death,
disability or incompetency; provided, however, that FTC may, in its sole and
absolute discretion, terminate this Agreement upon notice of the death,
disability, or incompetence of the Client. The Client will be considered
disabled or incompetent if the person is a minor, is adjudicated by a court to
lack legal capacity or is not so adjudicated but is, by reason of illness or
mental or




7

--------------------------------------------------------------------------------





physical disability, unable to give prompt and intelligent consideration to
financial matters. With the consent of FTC, the legal representatives of the
Client (upon providing corresponding evidence of such appointment or position)
will succeed as assignee on the death, disability, or incompetence of the Client
and the legal representative will retain all rights conferred to the Client
under this Agreement, including the right to terminate this Agreement at any
time in the manner as provided in Section 16(e) below.


(c) If the Client is a trustee of a trust, the trustee's death, resignation,
refusal or inability to act will not terminate or change the terms of this
Agreement regardless of whether FTC has received constructive or actual notice
of such death, resignation, refusal or inability to act and this Agreement is
binding on a successor trustee. A successor trustee (upon providing
corresponding evidence of such appointment or position) will retain all rights
conferred to the Client under this Agreement, including the right to terminate
this Agreement at any time in the manner as provided in this Section 16.


(d) Upon termination, except as the Client may otherwise direct transfer of its
assets, the Account will be liquidated by FTC in an orderly manner. FTC may
effect cross transactions for the Account, as permitted under Section 3(d)
above, to effect such liquidation. It is the Client's responsibility to monitor
any remaining securities in the Account, and the Client agrees that FTC will
have no further obligation to act or advise the Client on those assets.


(e) Termination of this Agreement for any cause whatsoever shall not affect the
rights or obligations of the Parties arising from transactions initiated prior
to the effective date of such termination.


17) Access To and Use of Online Services. (a) FTC (and certain third-party
service providers) may provide the Client with access to online services in
support of the Account ("Online Services"), which may include access to copies
of any agreements entered into between the Client and FTC with respect to the
Account. In the event the Client uses such Online Services, FTC will provide the
Client with an e-mail notification whenever Account documents have been uploaded
to the Online Services or whenever changes have been made to existing Account
documents that are available via the Online Services. The Client agrees that an
electronic signature submitted via the Online Services is equally as binding as
a paper signature and acknowledges that Account documents may be signed
electronically through the Online Services.


(b) The Client agrees that the Online Services made available by FTC with
respect to the Account may only be used by the Client (or a person whom the
Client has authorized) after FTC (or a third-party service provider on FTC's
behalf) has issued a user identification ("User ID") to and authorized a
password for the Client.


(c) The Client agrees to notify FTC immediately if the Client knows or suspects
that the confidentiality of the Client's User ID or password has been
compromised. The Client agrees to notify FTC of the names of any persons whom
the Client wishes to have view-only access or any other type of authority
relating to the Account and, if FTC grants such access or authority, the Client
agrees to be bound by any agreements that such persons enter into with FTC on
behalf of the Client.


18) Notices and Electronic Delivery of Required and Informational Documents. (a)
Any notice or communication required or permitted to be given under this
Agreement by the Parties will be sent either: (i) in writing to the address set
forth on the signature page below or such other address as the receiving party
may designate in writing to the other party; (ii) by facsimile (transmission
confirmed) to the number set forth on the signature page below; or (iii) in the
case of any notice or communication to the Client, by electronic transmission,
including by electronic delivery as described below. FTC may accept and rely
upon, without liability, any instructions, directions and other communications
meeting any of the requirements contained herein which FTC in good faith
believes to be genuine.


(b) By initialing the consent to electronic delivery and providing an email
address on the signature page below, the Client consents to FTC's delivery in
electronic form (in lieu of a separate mailing of paper copies) of all Account
communications that FTC is required by law to deliver to the Client in writing,
including disclosures concerning conflicts of interest, privacy policy and any
other communication required under Chapters 660 or 736, Florida Statutes, or
otherwise (the "Required Documents"). For these purposes, electronic delivery
includes emailing electronic (e.g., PDF) copies of the documents directly to the
Client or posting copies thereof on the Internet using the Online Services and
sending an email to the Client providing notice of such posting. For the
convenience of the Client, FTC reserves the right to deliver electronically, and
the Client consents to such electronic delivery of, any additional Account
communications that are not required by law to be delivered in writing (together
with the Required Documents, the "Informational Documents"). FTC may continue to
send transmissions to an email address provided by the Client until FTC receives
notice of a change from the Client. The Client may reasonably request from FTC
paper copies of the Required Documents in addition to those electronically




8

--------------------------------------------------------------------------------





delivered by contacting FTC at the address specified on the signature page below
or by e-mail. The Client may revoke consent to electronic delivery of the
Required Documents at any time by written notice to FTC. As a result of the
Client's consent, all Required Documents will be delivered to the Client
electronically in accordance with these provisions. The Client understands that
the establishment of an Account with FTC is not conditioned on the Client's
election of electronic delivery for the Required Documents.


(c) The Client agrees that electronic delivery of Informational Documents will
be good delivery and that the Informational Documents will be deemed received by
the Client when an e-mail notification is sent to the Client's e-mail address,
whether or not the Client actually accesses or views the delivered document. The
Client understands that it is the Client's responsibility to promptly and
carefully review any documents made available to the Client and to notify FTC of
any errors in the documents within 10 business days of receipts of the
documents. By consenting to electronic delivery of the Informational Documents,
the Client acknowledges and warrants that it can access, view and retain the
e-mail notifications informing the Client that Informational Documents relating
to the Account are available to the Client. Informational Documents relating to
the Account may be viewed electronically via the Internet and printed with a
local printer. The Client may also save Informational Documents relating to the
Account by downloading and saving the documents. In order to receive the e-mail
notifications and to access, view and retain eligible documents relating to the
Account, the Client will need access to a computer with Internet browser
software, Adobe Acrobat Reader, which may be downloaded for free at
www.adobe.com and Internet access (at the cost of the Client). The Client agrees
to use an appropriate Internet browser, such as a recent version of Internet
Explorer, and to maintain an active e-mail address and provide FTC with written
notice of any change to the Client's e-mail address.


(d) The Client acknowledges that electronic transmissions from FTC, its
affiliates or its authorized service providers is not secure and may contain
computer viruses or other defects, may not be accurately replicated on other
systems, or may be intercepted, deleted or interfered with without the knowledge
of the sender or the intended recipient. None of FTC, its affiliates or its
authorized service providers gives any warranties on these matters. FTC, its
affiliates and its authorized service providers reserve the right to intercept,
monitor and retain e-mail messages to and from its systems as permitted by
applicable law. If the Client has any doubts about the authenticity of an e-mail
purportedly sent by FTC, its affiliates or its authorized service providers, the
Client should contact FTC immediately. Furthermore, the receipt of any
transmission by or from FTC is not guaranteed, and interruptions, delays or
failures of any transmission, whether as a result of hardware, software or
internet or other service provider defects or difficulties, may be beyond the
control of FTC and, therefore, not its responsibility.


(e) The Client understands and agrees that for training, quality and accuracy
purposes, FTC may monitor or record telephonic communications with the Client or
any person communicating with FTC on the Client's behalf and the Client consents
to all such monitoring and recording.


19) Joint Accounts (if applicable). If the Account is the property of more than
one Owner:


(a) All Clients shall be jointly and severally liable for all obligations and
expenses in connection with the Account.


(b) The death of a Client shall not release the estate of the deceased Client
from liability for the obligations and expenses theretofore incurred.


(c) Each Client may execute any and all documents by signing his or her name
alone and may issue instructions, directions and other communications for the
Account, and in all cases, each Client shall have the power to act alone without
the joinder of any other Client. For these purposes, each Client appoints each
other Client as his or her agent, to act on his or her behalf with respect to
the Account. All documents, instructions, directions and other communications by
any one Client shall be binding on all Clients, and FTC shall have no liability
to any of the Clients from acting in accordance with those documents,
instructions, directions or other communications.


20) Confidentiality. All information and advice furnished by either party to the
other party pursuant to this Agreement shall be treated by the receiving party
as confidential and shall not be disclosed to third parties except as required
by law or regulatory authority or express written consent of the disclosing
party. By entering into this Agreement, Client expressly authorizes FTC and FCM
to provide any information that it obtains about Client to: (i) the
broker-dealers through whom transactions are executed; (ii) Custodian to the
extent necessary to provide Client investment advisory services set forth
herein; and (iii) to other third-party service providers but only to the extent
necessary to perform the services hereunder.






9

--------------------------------------------------------------------------------





21) Headings. The Section headings or titles in this Agreement are for
convenience or reference only, and are not to be considered in construing the
terms and provisions of this Agreement.


22) Counterparts; Facsimile. This Agreement may be executed in counterparts, and
all such counterparts, taken together, will constitute valid signatures for this
Agreement. Facsimile or electronically scanned signature pages will have the
same binding force and effect as original signatures, although, following
delivery of this Agreement via facsimile or electronic transmittal, the Client
agrees to promptly transmit to FTC the executed original of this Agreement and
to retain a copy for his/her own records.


23) Severability. If any provision of this Agreement is deemed inconsistent with
any law or rule of any governmental or regulatory body having jurisdiction over
the subject matter of this Agreement including, without limitation, any federal
or state securities authority, the provision will be deemed to be rescinded or
modified to the minimum extent necessary to render such provision enforceable.
In all other respects, this Agreement will continue and remain in full force and
effect.


24) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Florida without regard to the conflict
of law principles thereof.


25) Miscellaneous; Survival. This Agreement, including the Schedules, supersedes
prior written or oral agreements between the parties, and constitutes the entire
agreement between the Parties, with respect to the subject matter of this
Agreement. FTC's failure to insist at any time on strict compliance with this
Agreement or with any of the terms of this Agreement or any continued course of
such conduct on its part will not constitute or be considered a waiver by FTC of
any of its rights or privileges hereunder. The provisions of Sections 9 (Scope
of Liability), 23 (Governing Law), and 25 (Arbitration Provision) will survive
the termination of this Agreement.


26) Arbitration Provision. Any controversy or dispute that may arise between the
Client and FTC concerning any transaction or the construction, performance, or
breach of this Agreement will be settled by arbitration. Any arbitration will be
under the rules, then applying, of the American Arbitration Association, except
to the extent set forth in this Agreement. The arbitration panel will consist of
at least three individuals having knowledge of investment advisory activities.
The parties agree that any arbitration proceeding under this provision will be
held in a location as determined by the rules of the American Arbitration
Association. The award of the arbitrators will be final and binding on the
parties, and judgment on the award may be entered in any court, state or
federal, having jurisdiction.






10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this agreement as of the day and
year first above written.


FAIRHOLME TRUST COMPANY, LLC
 
 
 
 
 
 
 
 
 
 
Signature:
 
/s/ Wayne Kellner
 
Date:
 
11/2/2015
Name:
 
Wayne Kellner
 
 
 
 
Title:
 
CFO
 
 
 
 
 
 
 
 
 
 
 





THE ST. JOE COMPANY
 
 
 
 
 
 
Consent to Electronic Delivery
Signature:
 
/s/ Marek Bakun
 
/s/ MB   By initialing this paragraph and providing an e-mail address, the
Client consents, in accordance with the provisions of this Agreement, to FTC's
delivery of Required Documents in electronic form at FTC's discretion, in lieu
of a separate mailing of paper copies until such time as the Client revokes this
consent in writing. The Client understands that there may be security risks in
accessing Account information through the Internet and accepts those risks. If
the Client elsewhere consents to electronic delivery of Required Documents (such
as through the Online Services) either prior or subsequent to the execution of
this Agreement, the absence of consent to electronic delivery in this Agreement
shall not negate such other consent. For the convenience of the Client, FTC
reserves the right to deliver electronically any additional Account
communications that are not required by law to be delivered in writing.


Name:
 
Marek Bakun
 
Title:
 
CFO-EVP
 
Address:
 
133 South Watersound Parkway
 
 
 
Watersound, Florida 32413
 
Telephone:
 
850-231-7407
 
 
 
 
 
E-mail Address:
 
marek.bakun@joe.com
 
 
 
 
 
Country of Citizenship:
 
Not Applicable
 
Date:
 
 
 
 
 
 
 









11

--------------------------------------------------------------------------------





SCHEDULE A


CUSTODIAN AND ACCOUNT INFORMATION




The Client elects to custody the assets of the Account with the following
Custodian:


Custodian Name:
 
Jefferies LLC
 
 
 
Account Number:
 
431-00926
 
 
 
 Account Title:
 
The St. Joe Company
 
 
 
Account Address:
 
520 Madison Avenue, 12th Floor, New York, NY 10022
 
 
 


























12

--------------------------------------------------------------------------------





SCHEDULE B


ACCOUNT INVESTMENT GUIDELINES AND RESTRICTION
(as of October 9, 2015)




 
% of Investment Account*
Instrument
Minimum
Maximum
 
 
 
Cash & Cash Equivalents** (Investment Grade)
50%
100%
Investment in any one issuer, on a consolidated basis
 
 
(excluding U.S. Government)
0%
15%***



*These percentages are based on the amount of St. Joe funds in the Prime
Brokerage Account set forth in Schedule A of this Agreement at the time of the
investment.


** Cash Equivalents shall consist of commercial paper, deposit accounts, U.S.
Treasury Bills and money- market funds.
*** Investment in any one issuer in excess of 10% must be approved by at least
two members of St. Joe Board Investment Committee.


Investment/Account Restrictions*+


•
No investments in common equity

•
All securities to be custodied in cash-only account

•
No investments in shares of any fund advised by ITC or FCM (provided that,
except as otherwise required by law, there shall be no restriction on investing
in securities or other instruments held by any such fund)

•
The average duration for fixed coupon bonds or fixed dividend preferred stock
must be less than ten years. This restriction excludes variable interest rate
bonds and variable dividend rate preferred.



*No Guideline or Restriction exception or policy change may be made without
written approval of the St. Joe Board Investment Committee.


+ An investment's compliance with the investment guidelines and restrictions set
forth in this Schedule B will be determined on the trade date, based on the
transaction price and characteristics of the investment on the trade date
compared to the value of the Investment Account as of the most recent valuation
date. Investment restrictions set forth in this Schedule B will not be deemed
breached as a result of changes in value or characteristics of a security.




FAIRHOLME TRUST COMPANY, LLC
 
THE ST JOE COMPANY by:
 
 
 
 
 
 
 
Signature:
 
/s/ Wayne Kellner
 
Signature:
 
/s/ Marek Bakun
Name:
 
Wayne Kellner
 
Name:
 
Marek Bakun
Title:
 
CFO
 
Title:
 
CFO-EVP
Date:
 
11/1/2015
 
Date:
 
11/1/2015
 
 
 
 
 
 
 















13